COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00058-CV


KENNETH RAY WALDROP                                                   APPELLANT

                                         V.

TERESA WALDROP                                                          APPELLEE

                                      ----------

         FROM THE 393RD DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2006-61054-393

                                      ----------

    CONCURRING OPINION ON EN BANC RECONSIDERATION

                                      ----------

      I agree with the majority that the Contractual Maintenance provision is

purely contractual and that it can be modified by further court order absent one of

the four specific circumstances contained under paragraph one of the provision.

However, instead of directing the trial court on remand to determine the criteria to

be applied in making any judicial modification authorized by the “further orders of

the Court” language contained in the Contractual Maintenance provision, I would
hold that the standard to apply in arriving at a “further order[] of the court” should

be as follows: “Has there been a material change in Kenneth’s circumstances

that warrants a modification of the contractual maintenance payment terms?”

This standard is a lesser test than the “material and substantial change”

mentioned in the trial court’s conclusion of law 8. Because the majority holds

otherwise, I respectfully concur.

                                                    /s/ Bill Meier
                                                    BILL MEIER
                                                    JUSTICE


DELIVERED: June 7, 2018




                                          2